Citation Nr: 1309812	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-47 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, with edema (DM), to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  A March 2011 Board decision denied the issues listed on the title page.  This decision was appealed by the Veteran to the Court of Appeals for Veterans Claims (Court).  The March 2011 Board denial of service connection for prostate cancer and for DM, to include as due to herbicide exposure, was vacated and remanded back to the Board in an October 2012 Court Decision.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2010, and a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the October 2012 Court Decision, this case needed to be returned to the Board for additional development because the Board member who conducted the September 2010 videoconference hearing did not fully comply with 38 C.F.R. § 3.103(c)(2) (2012) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, it was held that the undersigned Veterans Law Judge who conducted the September 2010 videoconference hearing failed to fully explain to the Veteran the outstanding issues in his appeal and to suggest the submission of evidence that he might have overlooked necessary to substantiate his claim.  Consequently, the Board finds that the Veteran should be offered the opportunity to testify at another videoconference hearing before a member of the Board so that such information may be provided verbally in addition to the written communications of record.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must send a letter to the Veteran in which he is notified of what remains necessary for him to substantiate the claims on appeal.  Specifically, the letter must include the following statements:

"(1) It remains necessary for him to submit competent evidence of his exposure to herbicides in service, to include the types of alternative evidence of herbicide exposure as identified and outlined on page 2 of his February 8, 2012 reply brief and argument (i.e. statements from other veterans who performed similar duties aboard the U.S.S. Intrepid or similar ships, photographs of his duty station including any containers that held herbicide agents, or a more detailed description of how he had come in bodily contact with herbicide agents while performing his duties); and (2) competent and credible evidence of a nexus between any such exposure and his current disabilities."  

The Veteran must be afforded an appropriate period to respond.

2.  Thereafter, if the Veteran submits additional evidence, the AMC/RO will re-adjudicate the Veteran's claims for service connection for prostate cancer and for DM, to include as secondary to herbicide exposure.  If either of the benefits sought on appeal continues to be denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

3.  If both claims are not granted in full, the RO will should place the Veteran's name on the docket for a videoconference hearing at the RO before a Veterans Law Judge.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2012).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


